Citation Nr: 1629754	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-28 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 12, 2014, and from July 1, 2015.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The record before the Board consists of the Veteran's electronic records within the Veterans Benefits Management System (VBMS) and Virtual VA.

In August 2015, the Veteran testified at a central office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Notably, in a September 2015 rating decision, the RO continued noncompensable ratings for each of the Veteran's service-connected knees, and in a December 2015 letter, the Veteran expressed dissatisfaction with that decision.  The Board wishes to point out that the December 2015 correspondence may not be accepted as a notice of disagreement because as of March 24, 2015, VA will only accept issues on a timely VA Form 21-0958, Notice of Disagreement.  See 38 C.F.R. § 20.201 (2015).  Accordingly, the Veteran is informed that if he wishes to file a timely Notice of Disagreement with that rating decision, he must do so on the specified form within one year of the September 2015 rating decision.


REMAND

At the Veteran's August 2015 hearing before the Board, it was noted that the RO had not yet considered VA treatment records dated from April 2013 to June 2015 in the first instance, and that they were associated with the evidence of record after the issuance of the April 2015 statement of the case.  The Veteran's attorney also pointed out that VA treatment records from a recent period of hospitalization were also not yet associated with the record, and the attorney asked that the record be held open to enable him to submit those records.  In October 2015, the Veteran's attorney submitted additional VA treatment records dated June 29, 2015.  He did not waive the Veteran's right to have this evidence or the previously mentioned VA treatment records initially considered by the originating agency.  As such, a remand of both issues on appeal is required for that purpose.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claims also should be completed.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claims.

2.  The RO should also undertake any other development it deems to be warranted.

3.  Then, the RO should readjudicate the Veteran's claims based on all evidence received since the claims were last adjudicated by the RO.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

